Fourth Court of Appeals
                               San Antonio, Texas
                                   September 17, 2020

                                   No. 04-19-00189-CR

                                 Victor Manuel PEREZ,
                                        Appellant
                                           v.
                                 The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6059
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER
Sitting:     Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court